Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 30, 2009 TRANSATLANTIC HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10545 13-3355897 (State or Other (Commission File Number) (IRS Employer Jurisdiction of Identification Number) Incorporation) 80 Pine Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (212) 365-2200 NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01.ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. Transatlantic Holdings, Inc. (the "Company") entered into a investment management agreement, dated as of June 30, 2009 (the "Investment Management Agreement"), with BlackRock Financial Management, Inc. ("BlackRock"), pursuant to which the Company appointed BlackRock as its investment manager for a portion or all of the Companys and certain of its subsidiaries assets and BlackRock agreed to invest and reinvest those assets in accordance with the terms of the Investment Management Agreement. BlackRock may from time to time provide certain operating, analytical and reporting support for those assets of the Company managed by BlackRock. BlackRock will provide the investment management services subject to the Companys investment objectives and guidelines. BlackRock may resign or be removed as investment manager by the Company upon 30 days notice in writing or, in the event of a material breach of the Investment Management Agreement by BlackRock, the Company may terminate the Investment Management Agreement upon 5 days notice in writing. The Company will pay quarterly fees to BlackRock based on the different asset types in the managed account (fixed income account or large cap enhanced equity indexed account). A copy of the Agreement is attached hereto as Exhibit 10.1 and is incorporated herein by reference. ITEM 9.01.FINANCIAL STATEMENTS
